Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13 and 20 are dependent upon claims 12 and 19, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bash et al. (USPN 8939824) in view over Hamilton et al. (PG/PUB 20100057259).
Claim 1. 
        Bash et al. teaches a computer-implemented method for cooling a chassis of an information handling system, the method comprising:

determining a temperature of a first heat-generating component (Figure 1B -102,116a-116n, Col 2 lines 50-55) cooled by a first fan of an array of fans (Figure 1B, 114(b-d)), is greater than a first component temperature threshold (ABSTRACT, Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24 e.g. “The environmental condition sensors 108a-108n may be designed, for instance, to detect at least one environmental condition, such as, temperature, humidity, pressure, airflow velocity, airflow magnitude, etc., and to convey the detected condition information to the system manager 130. The environmental condition sensors 108a-108n have been graphically depicted as being positioned at a relatively small number of locations, it should, however, be understood that any reasonably suitable number of sensors 108a-108n may be employed in the data center 100. In addition, the sensors 108a-108n may comprise sensors equipped with the electronic components 116a-116n or they comprise separately attached sensors. In addition, the sensors 108a-108n may be configured to convey the detected condition information through any suitable wired or wireless means,” see also Col 10 lines 58-67 thru. Col 11 lines 1-20 e.g. “In any regard, at step 406, the controller 208, 252 may manipulate at least one louver 120 to vary region(s) of influence of the air moving device(s) 114a-114m and thereby alter a condition at the location of the detected condition in response to the detected condition being outside of the pre-determined range. By way of example, if the temperature detected by the sensor 108a is above the predetermined range and the sensor 108a is not currently in the region of influence of an air moving device 114a, the controller 208, 252 may change the angle or position of the louvers 120 of the air moving device 114a, such that, the sensor 108a is now within the region of influence of the air moving device 114a. As such, the amount of airflow supplied to the location of the sensor 108a may be increased and/or the temperature of the airflow supplied to that location may be decreased, to thereby reduce the temperature of the airflow at the sensor 108a. In addition, the controller 208, 252 may repeat steps 40.”)

determining a temperature of a second heat-generating component near the first heat-generating component is less than a second component temperature threshold (e.g. as interpreted, within a normal range of temperature values), wherein the second heat-generating component is cooled by a second fan of the array of fans (Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24, Col 10 lines 58-67 thru. Col 11 lines 1-20 e.g. “In any regard, at step 406, the controller 208, 252 may manipulate at least one louver 120 to vary region(s) of influence of the air moving device(s) 114a-114m and thereby alter a condition at the location of the detected condition in response to the detected condition being outside of the pre-determined range. By way of example, if the temperature detected by the sensor 108a is above the predetermined range and the sensor 108a is not currently in the region of influence of an air moving device 114a, the controller 208, 252 may change the angle or position of the louvers 120 of the air moving device 114a, such that, the sensor 108a is now within the region of influence of the air moving device 114a. As such, the amount of airflow supplied to the location of the sensor 108a may be increased and/or the temperature of the airflow supplied to that location may be decreased, to thereby reduce the temperature of the airflow at the sensor 108a. In addition, the controller 208, 252 may repeat steps 40.”)


determining a first airflow generated by the first fan ( ABSTRACT, Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24 e.g. “The environmental condition sensors 108a-108n may be designed, for instance, to detect at least one environmental condition, such as, temperature, humidity, pressure, airflow velocity, airflow magnitude, etc., and to convey the detected condition information to the system manager 130. The environmental condition sensors 108a-108n have been graphically depicted as being positioned at a relatively small number of locations, it should, however, be understood that any reasonably suitable number of sensors 108a-108n may be employed in the data center 100. In addition, the sensors 108a-108n may comprise sensors equipped with the electronic components 116a-116n or they comprise separately attached sensors. In addition, the sensors 108a-108n may be configured to convey the detected condition information through any suitable wired or wireless means,

determining a second airflow generated by the second fan (BSTRACT, Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24 e.g. “The environmental condition sensors 108a-108n may be designed, for instance, to detect at least one environmental condition, such as, temperature, humidity, pressure, airflow velocity, airflow magnitude, etc., and to convey the detected condition information to the system manager 130. The environmental condition sensors 108a-108n have been graphically depicted as being positioned at a relatively small number of locations, it should, however, be understood that any reasonably suitable number of sensors 108a-108n may be employed in the data center 100. In addition, the sensors 108a-108n may comprise sensors equipped with the electronic components 116a-116n or they comprise separately attached sensors. In addition, the sensors 108a-108n may be configured to convey the detected condition information through any suitable wired or wireless means) 

             
         Bash et al. does not expressly teach the limitations described below with respect to adjusting the louver associated with the second airflow based on a combination of the first and second component temperature and first and second fan speed.    Hamilton et al. teaches the adjustment limitations based on the aforementioned combination of limitations as described below.
adjusting a louver associated with the second airflow to direct at least a portion of the second airflow to the first heat-generating component based on the first component temperature, the second component temperature, the first fan speed and the second fan speed  (Hamilton, see splitting airflow using a adjustable vent louvers for selectively directing airflow based on sensed temperatures above or below a threshold, 0037, 0043, 0045 e.g. “For example, the thermal analysis tool 30 can determine regions of the data center that are very hot and regions of the data center that are very cool. Moreover, the thermal analysis tool 30 can determine air flow paths, e.g., hot air flow paths, based on the real-time temperature readings from the plurality of temperature sensors 50,” see 0041, Figure 3-300,260 e.g. “According to a further aspect of the invention, the mapping tool 35 may utilize the overlaid thermal analysis 200 to determine one or more vents 230, 235, 240, 245, 250, and associated fans which should be activated, for example due to their closeness to hot regions or grid sections 275 in the data center, such that, for example, cool air is directed to those regions of the data center that should be maintained at a cooler temperature without directing or sending cool air to those regions or grid sections 280 of the data center that, e.g., may require less cooling,” see also “FIG. 3 illustrates an overlaid thermal analysis 200′ of the data center 205 of FIG. 2 subsequent to the blower and vent control tool 40 positioning louvers 260 of vents 230, 235, 240, 245, 250 to change air stream angles in the data center to dynamically change the data center airflow. As shown in FIG. 3, subsequent to the blower and vent control tool 40 positioning louvers 260 in the data center, the data center airflow has been changed due to the louvers 260,” see also 0020 e.g. “For air control systems, the present invention may be employed to direct the air flow in a three-dimensional grid, for example positive (+) or negative (−), up or down, and left or right, or at various angles. For example, blowers or fans may be activated to push air through a vent into a room of the datacenter or towards computing equipment, or to pull or suck air from a room or piece of equipment through a vent. Additionally, air flow may be directed from a vent at an angle, by adjustment of a louver, generally at an angle of up to about 80°, for example from about 10° to about 60°, measured from a plane perpendicular to the face of the vent. The directional control may be adjusted through the use of actuators or other devices configured to move the louvers and/or to indicate a need for movement of the louvers in an automated fashion.”)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Hamilton and Bash would achieve an expected and predictable result comprising:
     adjusting a louver associated with the second airflow to direct at least a portion of the second airflow to the first heat-generating component based on the first component temperature, the second component temperature, the first fan speed and the second fan speed 
      One of ordinary skill in the art would be motivated to apply Hamilton to selectively divide airflow based upon cooling requirements of a region responsive to detecting high or low temperatures.  The inclusion of the pertinent functions of portioning airflow directions as a function of temperature and component priority, as per Hamilton, when applied to Bash et al., would realize an improved invention by providing granular levels of airflow direction and control.  Hamilton is in the field of cooling and reasonably pertinent to the problem of controlling airflow direction based on temperature, as described, 0001-0006. 

Claim 2.
 The computer-implemented method of claim 1, wherein:
the louver comprises a plurality of slats (Hamilton, Figure 3-260 e.g. see vents)
adjusting the louver comprises adjusting an angle of the plurality of slats corresponding to the at least portion of the second airflow (Hamilton, 0020, 0044-46 e.g. “In embodiments, some of the louvers of a vent may, for example, be adjusted, upward and some may be adjusted downward, or some may be adjusted towards the left, and some towards the right, or some may be adjusted upwardly and some may be adjusted to the left and/or the right, so that air is directed in more than one direction from each vent.”)

Claim 3. 
The computer-implemented method of claim 2, wherein adjusting the angle of the plurality of slats comprises sending a signal to an actuator associated with the plurality of slats, wherein a first signal causes the actuator to orient the plurality of slats at a first angle to direct the at least portion of the second airflow to the second heat-generating component and a second signal causes the actuator to orient the plurality of slats at a second angle to direct the at least portion of the second airflow to the first heat-generating component (Hamilton, 0047, 0045, 0026 e.g. “As shown in FIG. 3 louvers of vent 240 may be changed from their position which provides a horizontal flow of cool air 215 (as shown in FIG. 2) so that the vent 240 provides two streams of cool air at an angle 300 to each other to direct cool air to both cells D2 and D4. In embodiments of the invention, the direction and speed of a vent or blower can be calculated based on aiming cold air at multiple cell locations, using conventional thermodynamic equations and analysis. ,” see also “ The directional capabilities may be controlled through the use of actuators, such as motors, switches, gears, and other electric, mechanical, or electromechanical devices which are configured to direct the flow of air as needed,” see also 0044-46 e.g. “In embodiments, some of the louvers of a vent may, for example, be adjusted, upward and some may be adjusted downward, or some may be adjusted towards the left, and some towards the right, or some may be adjusted upwardly and some may be adjusted to the left and/or the right, so that air is directed in more than one direction from each vent.”)


Claim 4. 
The computer-implemented method of claim 3, wherein:
the plurality of slats form part of a rotatable section and are configured to bias the rotatable section to rotate in the second airflow (Hamilton, Figure 3-300, 260, 0046-47 e.g. see splitting airflow direction at specified angles, Figure 3-300, 215)
adjusting the angle of the plurality of slats comprises:
      determining a first angular position of the rotatable section (Hamilton, 0020, 0043, 0047 e.g. see angle of blowing/louver)
      determining a second angular position of the rotatable section associated with directing the at   least portion of the second airflow to the first heat-generating component (Hamilton, 0044-47*, Figure 3 -300, 260 e.g. see determining airflow split using a single louver, “As shown in FIG. 3 louvers of vent 240 may be changed from their position which provides a horizontal flow of cool air 215 (as shown in FIG. 2) so that the vent 240 provides two streams of cool air at an angle 300 to each other to direct cool air to both cells D2 and D4. In embodiments of the invention, the direction and speed of a vent or blower can be calculated based on aiming cold air at multiple cell locations, using conventional thermodynamic equations and analysis.”)
         sending a first signal to an actuator, the first signal causing the actuator to disengage the rotatable section to allow the rotatable section to rotate to the second angular position (Hamilton, 0044-47, Figure 3-260, 300 e.g. see dividing airflow using a single louver to selectively route airflow to one or multiple directions.  As interpreted changing angular position from first to second positions and vice versa)
          sending a second signal to the actuator, the second signal causing the actuator to engage the rotatable section to maintain the rotatable section at the second angular position (Hamilton, Figure 3-260,300, 0044-47 e.g. see Figure 2 vs Figure 3 for maintaining a fixed position based on motor output, 0026)



Claim 5.
 The computer-implemented method of claim 1, wherein:
determining a temperature of a second heat-generating component near the first heat-generating component is less than a second component temperature threshold (Bash, Figure 3-404) comprises determining if a difference between the second component temperature and the second component temperature threshold is greater than a minimum difference 
*** if the difference between the second component temperature and the second component temperature threshold is greater than the minimum difference, adjusting the direction of the at least portion of the second airflow to the first heat-generating component; and
*** if the difference between the second component temperature and the second component temperature threshold is less than the minimum difference, increasing a fan speed of one or more of the first fan and the second fan. 
  *** Examiner Note: the limitation “if the difference” within the method claim represents an optional limitation that may or may not occur.  As such, the limitations dependent upon if the difference” are not accorded patentable weight. 



Claim 6. 
The computer-implemented method of claim 5, wherein increasing a fan speed of one or more of the first fan and the second fan comprises:
communicating with the first fan to increase the first fan speed based on the first component temperature (Bash, supra claim 1, Figure 4)
communicating with the second fan to increase the second fan speed based on one or more of the difference between the second component temperature and the second component temperature threshold being less than the minimum difference and an airflow differential between the first airflow and the second airflow being less than an airflow differential threshold (As discussed in claim 5, the “if the difference” is an optional limitation from which the “the minimum difference” of claim 6 is accorded patentable weight.)

  *** Examiner Note: the limitation “if the difference” within the method claim represents an optional limitation that may or may not occur.  As such, the limitations dependent upon if the difference” are not accorded patentable weight. 

Claim 7. 
    Bash et al. teaches a cooling system for a plurality of heat-generating components in a chassis of an information handling system, the cooling system comprising:
an array of fans for cooling the plurality of heat-generating components, each fan of the array of fans configurable to operate at a fan speed in a range of fan speeds to generate an airflow based on the fan speed (Figure 1B, 114(b-d)
a plurality of louvers, each louver corresponding to a fan of the array of fans (Figure 1B -120)
a plurality of sensors (Col 3 lines 65-67 thru. Col 4 lines 1-10)
a baseboard management controller (BMC) (Figure 1A-30 and/or controller 208) comprising:
a processor (Col 2 lines 59-62, Figure 1A, Figure 1B, Col 8 lines 19-28)
a memory medium storing a set of instructions executable by the processor to (Col 8 lines 18-28, Col 2 lines 59-62)
 communicate with the plurality of sensors to receive temperature signals associated with the plurality of heat-generating components (Col 10 lines 49-67, Col 4 lines 17-38)
 determine a first component temperature of a first heat-generating component of the plurality of heat-generating components is greater than a first component temperature threshold ((Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24, Col 10 lines 58-67 thru. Col 11 lines 1-20)
determine a second component temperature of a second heat-generating component of the plurality of heat-generating components is less than a second component temperature threshold ((Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24, Col 10 lines 58-67 thru. Col 11 lines 1-20)
determine a first fan speed of a first fan of the array of fans, the first fan generating a first airflow directed toward the first heat-generating component ((Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24, Col 10 lines 58-67 thru. Col 11 lines 1-20, supra claim 1)
determine a second fan speed of a second fan of the array of fans, the second fan generating a second airflow directed toward the second heat-generating component ((Figure 3-404, 406, see also Col 3 lines 65-67 thru. Col 4 lines 1-15, see also Col 11 lines 1-24, Col 10 lines 58-67 thru. Col 11 lines 1-20, supra claim 1)
adjust a louver of the plurality of louvers to direct at least a portion of the second airflow to the first heat-generating component based on the first component temperature, the second component temperature, the first fan speed and the second fan speed, supra claim 1 analysis

Claim 7 is rejected under the same rationale and combination of prior art set forth in claim 1.

Claim 8. 
The cooling system of claim 7, wherein each louver comprises:
a plurality of sections, each section comprising a plurality of slats (Hamilton, Figure 3-260) and
an actuator for changing an angle of the plurality of slats in each section (0026 e.g. see motor, for example), wherein the BMC is configured to send a signal to the actuator to adjust the plurality of slats to direct the at least portion of the second airflow to the first heat-generating component (Hamilton, 0031, 0040, 0047-48 e.g. see controller based actuation system for angle control, supra claim 3, see also Figure 3 vs. Figure 2 representing partitioned airflow directions)
Claim 9. 
The cooling system of claim 8, wherein:
the plurality of slats have a fixed angle and form part of a rotatable section, wherein the fixed angle causes the rotatable section to rotate in the second airflow, wherein an angular position of the rotatable section determines a direction of the second airflow (supra claim 4, Figure 3, Figure 2)
the actuator is configurable in a first position to disengage the rotatable section to allow rotation of the rotatable section and configurable in a second position to engage the rotatable section to prevent rotation of the rotatable section; supra claim 4, Figure 3m Figure 2
the BMC is configured to:
determine a first angular position of the rotatable section, supra claim 4, Figure 3, Figure 2
determine a second angular position of the rotatable section associated with directing the second airflow to the first heat-generating component, supra claim 4, Figure 3, Figure 2
send a first signal to configure the actuator in the first position to allow the second airflow to rotate the rotatable section to the second angular position, supra claim 4, 0026, Figure 3, Figure 2
send a second signal to configure the actuator in the second position to maintain the rotatable section at the second angular position, supra claim 4, Figure 3, Figure 2

Claim 10.
 The cooling system of claim 8, wherein:
the plurality of slats have an adjustable angle (Figure 3-300, 260, 0044-47)
the actuator is configurable to adjust the angle of the plurality of slats (0043, 0048, Figure 3) and
the BMC is configured to:
send a first signal to the actuator to adjust the angle of the plurality of slats in a first section to direct the at least portion of the second airflow to the first heat-generating component (Figure 3-260, 300)
send a second signal to the actuator to adjust the angle of the plurality of slats in a second section to direct the at least portion of the second airflow to the second heat-generating component (Figure 3-300, 260)


Claim 14.
 Bash, as modified by Hamilton, teaches an information handling system, comprising:
a plurality of heat-generating components, supra claim 1
an array of fans for cooling the plurality of heat-generating components, each fan configurable to operate at a fan speed in a range of fan speeds to generate an airflow in a range of airflows; supra claim 1
a plurality of louvers, each louver corresponding to a fan of the array of fans; supra claim 1
a baseboard management controller (BMC) comprising: supra claim 1
a processor; supra claim 1
a memory medium storing a set of instructions executable by the processor to:
communicate with a plurality of sensors to receive temperature signals associated with the plurality of heat-generating components; supra claim 1
determine a first component temperature of a first heat-generating component of the plurality of heat-generating components is greater than a first component temperature threshold; supra claim 1
determine a second component temperature of a second heat-generating component of the plurality of heat-generating components is less than a second component temperature threshold; supra claim 1
determine a first fan speed of a first fan of the array of fans, the first fan generating a first airflow to cool the first component; supra claim 1
determine a second fan speed of a second fan of the array of fans, the second fan generating a second airflow to cool the second component; supra claim 1
adjust a louver of the plurality of louvers to direct at least a portion of the second airflow to the first heat-generating component based on the first component temperature, the second component temperature, the first fan speed and the second fan speed, supra claim 1

Claim 14 is rejected under the same rationale and combination of prior art set forth in claim 1.

Claim 15. 
The information handling system of claim 14, wherein each louver comprises:
a plurality of sections, each section comprising a plurality of slats; supra claim 3, claim 4
an actuator for changing an angle of the plurality of slats, wherein the BMC is configured to send a signal to the actuator to adjust the plurality of slats to direct the at least portion of the second airflow to the first heat-generating component, supra claim 3

Claim 16. 
The information handling system of claim 15, wherein:
the plurality of slats have a fixed angle and form part of a rotatable section, wherein the fixed angle causes the rotatable section to rotate in the second airflow, wherein an angular position of the rotatable section determines a direction of the second airflow; supra claim 3, supra claim 4
the actuator is configurable in a first position to disengage the rotatable section to allow rotation of the rotatable section and configurable in a second position to engage the rotatable section to prevent rotation of the rotatable section; supra claim 3, claim 4
the BMC is configured to:
determine a first angular position of the rotatable section; supra claim 3, claim 4
determine a second angular position of the rotatable section associated with directing the second airflow to the first component; supra claim 3, claim 4
send a first signal to configure the actuator in the first position to allow the second airflow to rotate the rotatable section to the second angular position; supra claim 3, claim 4
send a second signal to configure the actuator in the second position to maintain the rotatable section at the second angular position, supra claim 3, claim 4


Claim 17. 
The information handling system of claim 15, wherein:
the plurality of slats have an adjustable angle, supra claim 3, claim 4.
the actuator is configurable to adjust the angle of the plurality of slats; and
the BMC is configured to:
send a first signal to the actuator to adjust the angle of the plurality of slats in a first section to direct the at least portion of the second airflow to the first heat-generating component; and
send a second signal to the actuator to adjust the angle of the plurality of slats in a second section to direct the at least portion of the second airflow to the second heat-generating component, supra claim 3, claim 4



Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bash et al. (USPN 8939824) in view over Hamilton et al. (PG/PUB 20100057259) in view over Steinbrescher (PG/PUB 2016/0174413).
Claim 11. 
Bash et al. teaches the cooling system of claim 8 but does not expressly describe directing the at least portion of the second airflow to the first heat generating component when the first fan is not operating.  Steinbrescher teaches the limitations as described below.
       wherein the BMC is configured to communicate with the actuator to direct the at least portion of the second airflow to the first heat-generating component based on determining the first fan is not operating (Steinbrescher, 0031, 0040-44 e.g. “ In some embodiments the PCIe card 215 may be operating in a significantly increased capacity, and therefore generating increased heat. In these embodiments, it may be desirable for one or more of the piezo louvers 240 to change the direction of the cooling zone(s) 235 associated with those one or more of the piezo louvers 240 such that the cooling zone(s) 235 are generally directed towards the PCIe card 215. In other embodiments, if, for example, fan 230 a experienced mechanical failure, it may be desirable for the piezo louvers 240 to direct the cooling zones 235 to the orientation shown in FIG. 2 to compensate for the cooling zone 235 a being reduced or not present.”)
   One of ordinary skill in the art combining the teachings of Bash, as modified by Hamilton, and Steinbrescher would achieve an expected and predictable result comprising:
       wherein the BMC is configured to communicate with the actuator to direct the at least portion of the second airflow to the first heat-generating component based on determining the first fan is not operating.
    One of ordinary skill in the art would be motivated to control a second fan to provide supplemental air in a direction of a fan failure to compensate for cooling loss.  Steinbrescher is in the field of cooling; reasonably pertinent to the problem of controlling airflow for targeted cooling; and provides a benefit of uniform cooling, as described, 0004-0012.

Claim 18. 
    The information handling system of claim 15, wherein the BMC is configured to communicate with the actuator to direct the at least portion of the second airflow to the first heat-generating component based on determining the first fan is not operating, supra claim 11.

Claim 18 is rejected under the same rationale as claim 11

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20210396237 -fan failure compensation
6975509- controlling cooling direction
20200130096 – multi direction fans
20120078423 – deadband control
 6715690- slope PID control

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117